PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1503


AMANDA DEANNE SMITH,

                 Plaintiff - Appellee,

           v.

OFFICER R. R. RAY,

                 Defendant – Appellant,

           and

OFFICER JAY KEATLEY,

                 Defendant,

           and

CITY OF VIRGINIA BEACH; CITY OF VIRGINIA BEACH POLICE
DEPARTMENT; ALFRED M. JACOCKS, JR., Chief of Police, City of
Virginia Beach; SERGEANT T. T. YARBROUGH; KEVIN MURPHY, MPO;
SERGEANT ARMAND RUBBO; SERGEANT JARVIS LYNCH; OFFICER SCOTT
STEIN; DONALD AUTSIN, MPO; JOHNNY MONTS, MPO; JAMES HEWLETT,
MPO; TONY F. BULLARD,

                 Consolidated Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Douglas E. Miller, Magistrate
Judge. (2:08-cv-00281-DEM)


Argued:   January 27, 2015                  Decided:   March 18, 2015
Before TRAXLER,   Chief   Judge,   and   GREGORY   and   AGEE,   Circuit
Judges.


Affirmed by published opinion.    Chief Judge Traxler wrote the
opinion, in which Judge Gregory and Judge Agee joined.


ARGUED: Michael Beverly, OFFICE OF THE CITY ATTORNEY, Virginia
Beach, Virginia, for Appellant.    Darren Marshall Hart, HART &
ASSOC., P.C., Richmond, Virginia, for Appellee. ON BRIEF: Mark
D. Stiles, Christopher S. Boynton, OFFICE OF THE CITY ATTORNEY,
Virginia Beach, Virginia, for Appellant.




                                   2
TRAXLER, Chief Judge:

      Officer R. R. Ray appeals a district court order denying

his   motion       for    summary       judgment         on     the      basis       of    qualified

immunity       concerning        Amanda        Smith’s          excessive            force       claim.

Finding no error, we affirm.

                                               I.

      “In      reviewing        the    denial       of    summary            judgment      based     on

qualified        immunity,       we    accept       as     true         the    facts       that     the

district court concluded may be reasonably inferred from the

record      when       viewed     in     the    light           most         favorable       to     the

plaintiff.”         Waterman v. Batton, 393 F.3d 471, 473 (4th Cir.

2005).      “To the extent that the district court has not fully set

forth the facts on which its decision is based, we assume the

facts     that     may    reasonably      be    inferred            from       the    record       when

viewed    in     the     light    most    favorable           to    the       plaintiff.”           Id.

Application of these rules produces the following facts. 1

      On the afternoon of September 21, 2006, Officer R. R. Ray,

a uniformed police officer for the City of Virginia Beach, was

assisting        private    citizen       Tony       Bullard            in    finding        T.,    who

Bullard     had     represented          was    his        missing           juvenile        stepson.

Bullard     and    Ray     had    information            that      T.    was    at     a    house    on

Marlewood      Way,      which    was    an    area       with      a    high     occurrence         of

      1
       We note that the accounts of Officer                                      Ray       and    other
witnesses are very different from Smith’s.


                                                3
criminal activity involving juveniles.             When they arrived there,

they looked through a window and saw several young men standing

inside the residence.          Bullard tentatively identified one of the

young men as T.      Ray then knocked on the door of the house and

heard “scurrying” sounds coming from inside.

        Smith   opened   the    main   door   of   the   home.    When   Ray

instructed her to come outside, she opened the screen door and

stepped out.     Both doors closed behind her.

        At that point, Smith was standing on the front stoop, which

was two or three steps up from the ground and which extended

about one foot wider than the front door on each side.                   Ray

asked Smith a few questions, as Bullard stood a few steps back.

Smith answered all of Ray’s questions clearly and cogently.              He

first asked her name and age and whether she owned the home.

Smith told Ray her first name and that she was 22 years old, and

she explained that she did not reside in the home.                Ray then

asked if T. was inside, and Smith answered that he was not.

     Ray next asked if “Joel,” an adult acquaintance of T.’s,

was in the home.         Smith told Ray that Joel was there and that

she would get him.        She asked Ray to “hold on,” as she turned

back toward the door.            J.A. 1077.    As she opened the screen

door, Ray reached over her right shoulder and slammed the door

shut.     Startled, Smith took a single step away from the house

off the small stoop but did not turn her back to Ray.             According

                                       4
to Smith,      Ray   grabbed      her    arm     with    no    verbal   communication.

Smith pulled her arm away, and, facing Ray, asked what he was

doing.     Rather than responding verbally, Ray tried to grab Smith

again, and she again pulled her arm away.                           In the process of

pulling away and asking what Ray was doing, Smith called Ray –

who is white – a n****r.                However, she did not turn away from

Ray or run.

      Rather    than    explain     his      actions,         Ray   grabbed   Smith    and

threw her to the ground.            When she hit the ground, he jumped on

her, jamming his full weight into her back with his knee, and

painfully twisting her right arm behind her back.

      At that point, Ray ordered Smith to show him her arms.                           Ray

already had her right arm, however, and Smith was using her left

arm to press against the ground to try to relieve pressure from

her chest so that she could breathe.                      As Smith resisted Ray’s

attempts to force her to submit, Ray continued to demand that

she show her hands, and she repeatedly responded that she needed

to keep her arm under her to breathe because he was pressing

down so hard on her.             Ray subsequently punched her three times

in   her   right     side   to   try    to     gain     her    compliance.      He    then

succeeded in yanking her left arm around and handcuffing her. 2



      2
       Another officer may also have arrived on the scene and
assisted Ray in handcuffing Smith.


                                             5
Once she was handcuffed, he grabbed her ponytail and yanked her

to her feet by her hair, ripping chunks of hair from her scalp.

       At some point during this struggle, a small pocketknife

fell to the ground from Smith’s sweatshirt, although Ray did not

notice      the    knife       until    Smith    was    standing       and     in    handcuffs.

Throughout the encounter, Smith never struck out at Ray, and Ray

never    explained         that      Smith     was     subject    to     an    investigative

detention or under arrest.

       Ray brought Smith to his police car, searched her, and put

her into the back seat.                  He eventually drove her to the police

station.          She was taken before a magistrate and charged with

obstruction         of    justice       and     unlawfully       carrying       a    concealed

weapon.

       As     a    result       of     Ray’s    actions,     Smith       suffered       visible

bruising and a broken rib, and she also complains of continuing

shoulder      pain       and    limited        range    of   motion      due    to     the   arm

twisting.          She further claims that she suffered psychological

injuries.

       Smith       brought       suit     in     Virginia        state       court    alleging

multiple claims against Ray and another unknown officer, and the

case    was       removed      to    federal     district     court.           The    somewhat

complicated procedural history of this case and Smith’s other

claims and the factual basis therefor are fully explained in our

opinion disposing of a prior appeal and in the district court’s

                                                 6
opinion at issue in this appeal.            See Smith v. Ray, 409 Fed.

App’x 641, 644-45, 2011 WL 317166, at *2-3 (4th Cir. 2011);

Smith v. Ray, 855 F. Supp. 2d 569, 573-74 (E.D. Va. 2012).                  The

only claims remaining at this stage of the litigation, however,

are Smith’s § 1983 claim against Ray for excessive force and her

state-law claim against Ray for assault and battery.              See Smith,
855 F. Supp. 2d at 594.            Both parties moved in the district

court for summary judgment on these claims, with Ray seeking

summary judgment on the excessive-force claim on the basis of

qualified immunity.        The district court denied both motions.

See id.

       In denying Ray’s motion, the court noted that Smith was not

suspected of any crime prior to the encounter, Ray had no arrest

warrant, and Smith was lawfully on the porch of the private

residence.    See id. at 580.           Viewing the record in the light

most   favorable    to   Smith,   the   court   added   that   “she   was   not

intoxicated, or belligerent,” and that Ray did not learn that

she was carrying a knife until after she was in handcuffs.                  Id.

The court concluded that, in light of these facts, a reasonable

jury could find that Ray employed excessive force in detaining

Smith.    See id.    Considering the state of the law as it existed

at the time of the incident, the court also determined that any

reasonable officer in Ray’s position would have known that the

force used was excessive.         See id. at 580-82.

                                        7
                                           II.

       On appeal to us, Ray argues that the district court erred

in denying his summary judgment motion concerning the excessive-

force claim.     We disagree.

       We review de novo a district court’s decision to deny a

summary    judgment        motion     asserting      qualified      immunity.       See

Danser    v.   Stansberry,          772 F.3d 340,    345    (4th    Cir.   2014).

Summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                          Fed. R. Civ. P.

56(a).

       The doctrine of qualified immunity “balances two important

interests—the       need    to   hold     public    officials      accountable     when

they     exercise    power       irresponsibly       and    the    need    to    shield

officials from harassment, distraction, and liability when they

perform their duties reasonably.”                Pearson v. Callahan, 555 U.S.
223, 231 (2009).           It “gives government officials breathing room

to make reasonable but mistaken judgments, and protects all but

the plainly incompetent or those who knowingly violate the law.”

Stanton v. Sims, 134 S. Ct. 3, 5 (2013) (per curiam) (internal

quotation marks omitted).

       In determining whether an officer is entitled to summary

judgment on the basis of qualified immunity, courts engage in a



                                            8
two-pronged inquiry. 3         See Tolan v. Cotton, 134 S. Ct. 1861, 1865

(2014) (per curiam).           The first asks whether the facts, viewed

in the light most favorable to the plaintiff, show that the

officer’s     conduct       violated      a    federal   right.        See    Saucier      v.

Katz, 533 U.S. 194, 201 (2001).                      When a plaintiff has alleged

that an officer employed excessive force in making an arrest,

the   federal       right     is     the       Fourth    Amendment      right      against

unreasonable seizures.             See Tolan, 134 S. Ct. at 1865.

      The    second    prong       of    the    qualified-immunity       inquiry         asks

whether     the   right      was    clearly         established   at    the       time   the

violation     occurred       such       that    a   reasonable    person      would      have

known that his conduct was unconstitutional.                           See Ridpath v.

Board of Governors Marshall Univ., 447 F.3d 292, 306 (4th Cir.

2006).      “We do not require a case directly on point” in order to

conclude     that     the    law     was       clearly   established         so   long    as

“existing precedent [has] placed the statutory or constitutional

question beyond debate.”                Ashcroft v. al–Kidd, 131 S. Ct. 2074,

2083 (2011).

      An order denying summary judgment on the basis of qualified

immunity is immediately appealable under the collateral order


      3
       Courts are “permitted to exercise their sound discretion
in deciding which of the two prongs of the qualified immunity
analysis should be addressed first in light of the circumstances
in the particular case at hand.” Pearson v. Callahan, 555 U.S.
223, 236 (2009).


                                                9
doctrine because qualified immunity provides not only immunity

from liability, but also immunity from suit.                        See Mitchell v.

Forsyth, 472 U.S. 511, 526-30 (1985).                      However, the conclusion

of the district court that a disputed issue of fact exists as to

a particular point is not appealable under the collateral order

doctrine.     See Behrens v. Pelletier, 516 U.S. 299, 313 (1996).

Rather, on appeal from the denial of summary judgment on the

basis of qualified immunity, we merely decide whether on the

facts     assumed    by     the     district       court    for   summary     judgment

purposes, the defendant was entitled to qualified immunity.                        See

id.

       A claim that a police officer employed excessive force is

analyzed     under     the        Fourth     Amendment      under    an     “objective

reasonableness” standard.              Henry v. Purnell, 652 F.3d 524, 531

(4th Cir. 2011) (en banc).                 The officer’s actions do not amount

to    excessive     force    if     they    “are   ‘objectively      reasonable’    in

light of the facts and circumstances confronting [him], without

regard to [his] underlying intent or motivation.”                           Graham v.

Connor,     490 U.S. 386,     397     (1989).        In     considering    the

reasonableness of an officer’s actions, we must consider the

facts at the moment that the challenged force was employed.                        See

Henry, 652 F.3d at 531.

       Evaluating     the     reasonableness         of    the    officer’s    actions

“requires a careful balancing of the nature and quality of the

                                             10
intrusion on the individual’s Fourth Amendment interests against

the countervailing governmental interests at stake.”                                    Graham,
490 U.S. at 396 (internal quotation marks omitted).                               To properly

consider the reasonableness of the force employed we must “view

it in full context, with an eye toward the proportionality of

the     force    in       light    of     all    the        circumstances.         Artificial

divisions       in    the    sequence      of    events       do     not   aid     a    court’s

evaluation of objective reasonableness.”                        Waterman, 393 F.3d at

481   (internal       quotation         marks    omitted).           We    also    must       give

“careful    attention         to    the       facts    and     circumstances           of     each

particular case, including” three factors in particular:                                      “the

severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and

whether he is actively resisting arrest or attempting to evade

arrest by flight.”            Graham, 490 U.S. at 396.                     Ultimately, the

question    to       be     decided      is     “whether       the     totality         of     the

circumstances justifie[s] a particular sort of . . . seizure.”

Tennessee v. Garner, 471 U.S. 1, 8–9 (1985).

      Here we conclude that the district court properly denied

Ray’s    summary      judgment      motion.           The    facts    of    this       case    are

strikingly similar to those we considered in Rowland v. Perry,

41 F.3d 167 (4th Cir. 1994).                     In that case, a police officer

witnessed a woman drop a five-dollar bill in a bus station and

saw Rowland, a 37-year old, “mildly retarded” man, pick it up

                                                11
without   returning      it.      Id.    at    171.        The   officer       approached

Rowland and told him to return the money to the woman who had

dropped it.       See id.         Rowland walked over to the woman and

offered it to her but she stated that it was not hers.                           See id.

Rowland then left the bus station.               See id.

      Rowland was standing at a street corner when the officer

approached,      and    Rowland    never       attempted     to    flee.         See    id.

Without being provoked, the officer grabbed Rowland’s collar,

jerked    him    around,    and    yelled       at    him.        See    id.     at    172.

Frightened by the sudden assault, Rowland instinctively tried to

escape the officer’s grasp.              See id.       The officer responded by

punching Rowland and throwing him down, “throwing his weight

against   Rowland’s      right    leg    and     wrenching       the    knee    until    it

cracked,” tearing Rowland’s anterior cruciate ligament.                         Id.

      As is relevant here, we reviewed a denial by the district

court of the officer’s motion for summary judgment on Rowland’s

excessive-force claim on the basis of qualified immunity.                               The

officer argued that we should take a “segmented view of the

sequence of events” and hold that each step taken by the officer

was reasonable based on Rowland’s immediately preceding actions.

Id. at 173.      We rejected this approach, however, concluding that

it   “miss[es]    the    forest    for     the    trees.”         Id.         Rather,   we

determined      that    “[t]he    better       way    to    assess      the    objective

reasonableness of force is to view it in full context, with an

                                          12
eye toward the proportionality of the force in light of all the

circumstances.”      Id.

     Viewing the officer’s actions in this manner, we concluded

that the crime at issue was a minor one and that there was no

evidence that the “relatively passive, retarded man was a danger

to the larger, trained police officer.”                  Id. at 174.        We also

noted that “Rowland maintain[ed] that he resisted only to the

extent   of    instinctively      trying      to    protect     himself    from   the

defendant’s     onslaught.”        Id.          With   the    Graham    factors    so

unfavorable to the officer, we concluded that the district court

properly determined that he was not entitled to summary judgment

on the basis of qualified immunity.                See id.

     A   similar     analysis    leads     to    the   same   conclusion     in   the

present case. 4      Regarding the first Graham factor, severity of

the suspected crime, at the time Ray grabbed Smith’s arm without

explanation, he at most had reason to suspect that she may be

guilty of the misdemeanor of contributing to the delinquency of

a minor, see Va. Code § 18.2-371; Smith, 409 Fed. App’x at 648,

2011 WL 317166, at *6 (concluding that “a reasonable officer . .

.   would     have   had   a    basis    for       suspecting    that     Smith   was

contributing to the ‘delinquency of a minor’”).                    As in Rowland,

     4
       The distinction between Rowland (and this case) and the
cases of Waterman v. Batton, 393 F.3d 471 (4th Cir. 2005), and
Brockington v. Boykins, 637 F.3d 503 (4th Cir. 2011), is
explained in Waterman. See Waterman, 393 F.3d at 481.


                                         13
this nonviolent misdemeanor offense was not of the type that

would give an officer any reason to believe that Smith was a

potentially dangerous individual.                      See Young v. County of Los

Angeles, 655 F.3d 1156, 1165 n.8 (9th Cir. 2011) (“While the

fact    that    Young       was    suspected        only    of    misdemeanor         offenses

weighs    against       a   finding      that       the    use    of   significant      force

against him was justified, it is ultimately the nonviolent and

relatively minor nature of his suspected offenses that is of

more importance.”); Parker v. Gerrish, 547 F.3d 1, 9 (1st Cir.

2008) (“Though driving while intoxicated is a serious offense,

it does not present a risk of danger to the arresting officer

that is presented when an officer confronts a suspect engaged in

an offense like robbery or assault.”).

       The     second    Graham        factor,      whether      the   suspect    poses      an

immediate threat to the safety of the officers or others, weighs

even more strongly in Smith’s favor.                       Ray “is a pretty good size

man,” while Smith “is a smaller woman.”                            J.A. 1143; see also

J.A. 1086 (Smith’s testimony that she “was being attacked by a

200-something-pound            man”).         Ray    did    not    have   any    reason      to

believe that Smith was armed.                       And, up to the point that Ray

grabbed Smith, Smith had answered Ray’s questions clearly and

cogently and given no indication that she was at all inclined to

cause    him    any     harm      or   that   she    had    any    capacity      to    do   so,

especially with Bullard standing only a few steps away.

                                               14
      The third Graham factor, whether the suspect was actively

resisting arrest or attempting to evade arrest by flight, also

strongly favors Smith.            Before Ray slammed the screen door shut,

Smith     had     been    fully        compliant     and        responsive   to    Ray’s

instructions      and     questions.        Even    when        Ray   surprised   her   by

slamming the screen door closed, she took only a single step

back off of the small stoop in front of the door.                          In so doing,

she neither turned her back to Ray, nor attempted to flee.                             When

Ray     grabbed    Smith     without       warning       or     explanation,      Smith’s

reaction, like Rowland’s, was to instinctively attempt to pull

herself from his grasp.                But even at this point, she did not

strike at Ray, attempt to flee the scene, or even turn her back

to him.         Rather, she simply pulled her arm away and, as she

stood facing him, demanded (angrily) to know what he was doing.

      Ray     argues      that    he    reasonably       perceived        Smith   to    be

attempting to flee.          Even assuming arguendo that he might have

reasonably perceived her as attempting to flee in the moment in

which she took one step off of the stoop, she took no further

steps after that one, and remained facing Ray as she demanded an

explanation for why he was trying to grab her.                            A reasonable

jury could find that at that moment any perception by Ray that

Smith had attempted or was attempting to flee would have been

unreasonable.        See Tolan, 134 S. Ct. at 1866-68 (on appeal of

grant    of     summary    judgment       on     basis     of    qualified     immunity,

                                            15
holding that court must draw inferences in favor of plaintiff

where officers’ testimony concerning what they perceived was at

odds with testimony of other witnesses regarding how dark the

area was, whether a woman spoke to officers in an agitated tone,

whether her son was screaming, whether his words amounted to a

threat, and whether the son was “looking as if he was going to

move forward” to intervene in an officer’s altercation with his

mother).

     Especially in light of Rowland, no reasonable officer could

have believed that, rather than answer the previously compliant

young   woman’s     legitimate       question       concerning       why    Ray     was

suddenly grabbing her, Ray was justified in throwing her to the

ground, slamming his knee into her back, and wrenching her arm

behind her.     Not only did that violent response subject Smith to

an obvious risk of immediate injury, it also created the very

real possibility that, as in Rowland, the attack would continue

to meet with frightened resistance, leading to an even further

escalation    of    the   violence.          See   Rowland, 41 F.3d     at    174

(“Rowland    maintains      that    he   resisted    only     to    the    extent    of

instinctively      trying   to     protect    himself   from       the    defendant’s

onslaught.”).      Indeed, under Smith’s version of the facts, that

is exactly what happened.

     Nor could a reasonable officer believe that Smith’s initial

act of pulling her arm away when Ray grabbed her without warning

                                         16
or explanation justified Ray’s decision to throw her down, jam

his leg into her back, and wrench her arm behind her.                        Such a

“segmented” approach is exactly the one we rejected in Rowland.

Id. at 173.     Smith had been fully compliant and responsive up to

the point that Ray attempted to grab her without warning or

explanation.     That she instinctively took one step back when he

startled her by suddenly slamming the door shut or that she

pulled her arm from Ray’s grasp and angrily demanded that he

explain   himself     did     not   give    him    license   to     significantly

escalate the situation by throwing her down and jumping on her,

as any reasonable officer would have known.

     For similar reasons, Smith’s refusal to submit after he

threw   her   down   cannot    justify     Ray’s    decision   to    punch    Smith

repeatedly, breaking her rib.            Under her version of events, she

was simply defending herself against a sudden all-out physical

assault from an officer who had not given her any indication

that he was acting with any legal justification.                       She never

struck out at Ray, but was struggling to keep her arm under her

so that she could breathe, and she told Ray as much.                   Given the

obvious excessiveness of the force Ray had employed up to that

point, he cannot use her slight resistance to the attack to

justify his escalation of the conflict.                Nor could he justify




                                       17
yanking her up by her hair once she was handcuffed and under his

control. 5

      In arguing that the unconstitutionality of his conduct was

not clearly established on the day in question, Ray attempts to

draw fine distinctions between the facts of the present case and

those of Rowland.          However, our determination that the officer

was not entitled to qualified immunity in Rowland was not based

on any case that was factually on all fours.                     Rather, it was

based on the simple fact that the officer took a situation where

there obviously was no need for the use of any significant force

and   yet    took    an    unreasonably     aggressive    tack      that   quickly

escalated     it      to    a   violent     exchange     when       the    suspect

instinctively attempted to defend himself.              See id. at 174.

      Moreover,      the   factual   distinctions      that   Ray    attempts   to

draw are of little or no significance.              Ray argues that, unlike

the facts we considered in Rowland, he perceived Smith to be

intoxicated.        But, the district court concluded that the record,

viewed in the light most favorable to Smith, demonstrated that

Smith did not appear impaired.            See Smith, 855 F. Supp. at 580

      5
       In arguing that the unconstitutionality of his conduct was
not clearly established, Ray argues that it was not clearly
established that the hair pulling by itself would constitute
excessive force. Because the hair pulling was only part of the
force Ray utilized here in the course of arresting Smith, we
need not consider whether a reasonable officer would have known
that the hair pulling, by itself, was excessive.



                                       18
(rejecting Ray’s argument defending the reasonableness of the

force employed based on his perceptions of Smith’s conduct when

“[a]ccepting        her        version    of      events       as    true,       she    was     not

intoxicated”); see also id. at 575 (“Smith denies being impaired

or otherwise unresponsive”). 6                      See also Tolan, 134 S. Ct. at

1866-68; Rogers v. Pendleton, 249 F.3d 279, 292 & n.6 (4th Cir.

2001) (at summary-judgment stage, concluding that district court

likely assumed correctness of suspect’s testimony that he was

unaware of any aspects of his appearance that would have given

the    impression        that     he   was     intoxicated,          even    though      officer

testified         that     suspect        appeared           intoxicated).              We     lack

jurisdiction to review this conclusion in the context of this

interlocutory appeal.              See Behrens, 516 U.S. at 313.                       Moreover,

even       if   Smith    had    appeared       to      be    intoxicated,        it    would    not

change the fact that she was promptly and cogently answering his

questions and responding to his requests.                                Just as in Rowland,

every       indication     was     that      there       was   no    justification           for   a

resort to force.

       Ray next contends that, unlike in Rowland, the incident in

the    present      case       occurred      in     an      area    of    town   with    a     high

       6
       Ray testified that when he asked whether T. was in the
house, Smith “just stared at [Ray] or stared right through
[him].” J.A. 990. Bullard testified similarly. But, according
to Smith, she “answered . . . Ray’s questions clearly, promptly
and cogently,” “had been awake and alert all day,” and “was not
intoxicated.” J.A. 438.


                                                  19
prevalence of juvenile crime.               With regard to the threat that

Smith    presented,      that      is     hardly     a       distinction     of     much

significance,      particularly         considering      the    compliant    demeanor

and responsiveness that Smith had displayed up to that point.

     Ray also points to the fact that, unlike in Rowland, where

there was never any concern that the suspect was armed, Ray

became   concerned      that    Smith     had   a   weapon     when,   during     their

struggle, she refused to show him her left hand.                        This concern

is of little help to Ray most basically because he did not

develop it until he had already thrown Smith to the ground,

jammed his knee into her back, and twisted her arm behind her.

Moreover,   while       an     officer    of    course       may   legitimately      be

concerned   that    a    suspect    is     holding       a   weapon    any   time   the

officer cannot see the suspect’s hands, Ray offered no reason

for actually believing Smith had a weapon other than the fact

that she refused to submit to him by giving him her hands.                          Cf.

Anderson v. Russell, 247 F.3d 125, 131 (4th Cir. 2001) (holding

officer reasonably believed suspect was armed when, responding

to report that man appeared to have a gun under his sweater at a

mall, officer observed a bulge under the suspect’s clothing on

his left side near his waist band; officers approached suspect

with guns drawn and demanded that he get on his knees and raise

his hands, and the suspect raised his hands but then lowered

them without explanation); McLenagan v. Karnes, 27 F.3d 1002,

                                          20
1005, 1007-08 (4th Cir. 1994) (holding that although officer

could not see whether arrestee had a gun, officer had probable

cause to believe arrestee running at him in a crouched position

had a gun when another officer was yelling, “The man has got a

gun!”); Slattery v. Rizzo, 939 F.2d 213, 215-16 (4th Cir. 1991)

(holding      that    officer     could      have    reasonably      believed     he    had

probable cause to believe that suspect posed a deadly threat as

suspect turned toward him; suspect was passenger in car stopped

during a sting operation in an open-air drug market where there

had    been    past       incidents    involving     weapons    and     gun     violence;

suspect refused officer’s repeated requests to show his hands

and officer could see that the hand farthest from the officer

“appeared to be partially closed around an object”).                            Ray never

saw anything in Smith’s hand that looked like a weapon before or

during the physical encounter.                    He saw no suspicious bulge in

her clothing or any other indication that she was armed.                            After

he threw her down and jumped on her, Smith repeatedly told Ray

that he was crushing her – which we must assume he was – and

that   she     needed      to   keep   her    hand    under    her    to   be    able    to

breathe.       To the extent Ray takes the position that he believed

on those facts that she had a weapon, a reasonable jury could

have concluded that his perception was unreasonable.                          See Tolan,

134    S.     Ct.    at    1866-68.       Further,      Ray    cannot      artificially

“segment” his use of force and defeat her excessive force claim

                                             21
by using Smith’s simple refusal to submit to his unexplained and

violent assault to justify his escalation of the violence.                            See

Rowland, 41 F.3d at 173.

       Ray   also    relies    on     Smith’s      “admission”       that   she       was

attempting to “avoid[] [Ray] at all costs.”                    J.A. 439.    However,

that “admission” in her affidavit is of no help to Ray at this

stage of the litigation.             The context of her statement was her

contention that when he initially grabbed her, “[a]lthough I

pulled my arm away, I did not run,” but rather, “stayed and

questioned my arrest.”              J.A. 439.          She maintained that “Ray

simply ignored me and tried again to grab me” and she “tried

avoiding him at all costs.”                J.A. 439.          A fact finder could

reasonably conclude that Smith’s statement that she was trying

to avoid Ray at all costs referred only to her pulling her arm

away when he grabbed her and did not indicate she engaged in any

other evasive behavior.

       Ray   also   argues    that    he    was    justifiably      concerned     that

Smith could possibly run toward the road and be hit by a car if

he did not immediately physically seize her, but that is not

much of a factor here either.               Ray’s claimed concern was based

on the premise that Smith appeared to be impaired, which, as we

have    explained,      we    cannot       accept       for    purposes     of    this

interlocutory       appeal.     And    even       if   she    had   appeared     to    be

intoxicated, she had not indicated any inclination to flee the

                                           22
scene, even after Ray started to grab her.                 Just as in Rowland,

where the suspect was standing on a street corner at the time

force was employed, it was of course possible that the suspect

could take off running into traffic if the officer took a moment

to    explain     why    he    was   authorized    to     detain   the     suspect.

However, on the facts before us at this stage, there was no

reason for Ray to expect that the previously compliant suspect

would suddenly take that course. 7

      As in Rowland, the weakness of the Graham factors was so

apparent that any reasonable officer would have realized that

the force employed was excessive.                  Accordingly, the district

court correctly denied Ray’s motion for summary judgment.

      We certainly note, however, that our conclusion that Ray is

not    entitled     to    qualified     immunity     at    this    stage    is   no

indictment of Ray, who denies many of the facts on which Smith’s

claim is based.          Most significantly, he contends that he did

clearly    explain       why   he    needed   to   detain     Smith,     that    she

responded by physically attacking him, and that he did not pull

      7
       Ray contends that an unpublished district court opinion,
Dunn v. Vanmeter, 2010 WL 3154972 (W.D. Va. Aug. 9, 2010), could
have led a reasonable officer to believe that Ray’s actions did
not constitute excessive force. However, the facts of Dunn were
entirely different from those before us, most basically because
the physical confrontation in that case occurred after the
officer informed the suspect that he was arresting him pursuant
to a warrant and the suspect turned away from the officer and
began walking into the carport of his house. See id. at *1.



                                         23
her hair.    However, as the district court recognized, it is the

jury’s   role,   not   ours,   to   decide   whose   version   of   facts   is

correct. 8

                                     III.

     In sum, finding no error, we affirm the district court’s

order denying Ray’s summary judgment motion.

                                                                    AFFIRMED




     8
       Ray also points to a number of cases in which some of the
actions that Ray took here were found not to constitute
excessive force.   In most of these cases, the officer resorted
to force only when a suspect refused to comply with the
officer’s requests.    See Sullivan v. City of Pembroke Pines,
2006 WL 63959, 161 Fed. App’x 906 (11th Cir. 2006) (per curiam)
(suspect and officer had a loud and angry exchange and suspect
approached officer, ignoring his multiple requests for her to
get back into her van); Lee v. Hefner, 2005 WL 1385930, 136 Fed.
App’x 807 (6th Cir. 2005) (suspect continued running in an alley
after officer asked suspect to talk to him); Karadi v. Jenkins,
2001 WL 320893, 7 Fed. App’x 185 (4th Cir. 2001) (per curiam)
(angry   shoplifting  suspect   refused  officer’s   request  to
accompany him to the store’s security office). In another, the
court merely held that “[p]ainful handcuffing, without more, is
not excessive force in cases where the resulting injuries are
minimal.” Rodriguez v. Farrell, 280 F.3d 1341, 1351 (11th Cir.
2002).   Of course, we do not hold that the level of force Ray
employed here was per se unconstitutional in all circumstances.
Rather, we merely hold that any reasonable officer would have
known that, on the particular facts of this case, Ray’s actions
constituted excessive force.


                                      24